 1

 2
                                                                 FILED
 3                                                                 MAY 2 8 2019
 4                                                           CLIH'IK LJS DISH~iCT cour-n
                                                        S0t.Ji14~F1N CJiSHllCf OF C..\LIFOFiNIA
 5                                                      BY                            D~~UTV



 6

 7
                              UNITED STATES DISTRICT COURT
 8

 9                       SOUTHERN DISTRICT OF CALIFORNIA

10                             HONORABLE RUBEN B. BROOKS
11


                                           Case No.: l~ C(.(l'(>~-Y,PC
12
     UNITED STATES OF AMERICA,
13                                         Mag. No.: 19MJ1705RBB
                 Plaintiff,                MATERIAL WITNESS DEPOSITION
14
                                           ORDER
15        vs.

16   CHRISTIAN CANIZALES,

17               Defendants.
18

19

20

21

22
                                         ORDER
23
          Upon request of material witness(es), ELIZBETH BELMONT-FERMIN,
24
     hereinafter "material witness(es)" and his/her/their counsel
25

26   JONATHAN DAVID FRANK, and good cause appearing:

27        1.    The material witness(es) being held in custody in case

28              number 19MJ1705RBB and 19CR      l'O~'() .. GPC/       shall be

                                          - 1 -
                         DEPOSITION ORDER FOR MATERIAL WITNESSES
 1        deposed on   Zllllnl- 11rl1J .:l(Jj ~at _ _,_~i_o__,vrr-~--·   M.

 2        The deposition will take place in the office of the United
 3
          States Attorney located at 880 Front Street, Fifth Floor,
 4
          San Diego, California.
 5
     2.   All parties, meaning the United States and the
 6

 7
          defendant(s), shall attend the material witness

 8        deposition(s).    The arresting agency shall bring the

 9        material witness(es) to the deposition(s).         If, in
10
          custody, the defendant(s) shall be brought separately to
11
          the depositions(s) and a marshal shall remain present
12
          during the proceeding.
13

14   3.   The United States Attorney's Office shall provide a

15        videotape operator ("operator") and, if necessary, arrange

16        for a federally court-certified interpreter, or otherwise
17
          qualified interpreter (28USC§1827(2)), to be present for
18
          the material witness(es).     The cost of the interpreter for
19
          the material witness(es) shall be borne by the United
20

21        States Attorney's Office.

22   4.   If a defendant or defendants, represented by counsel
23
          appointed under the Criminal Justice Act ("CJA"), need an
24
          interpreter other than the interpreter for the material
25
          witness (es) (if any) , then defense counsel shall arrange
26

27
          for a federally court-certified interpreter, or otherwise

28        qualified interpreter (28USC§1827(2)), to be present.           The

                                    - 2 -
                   DEPOSITION ORDER FOR MATERIAL WITNESSES
 1        cost of a separate interpreter for the defendant(s) shall

 2        be paid with CJA funds.      Interpreters procured by Federal
 3
          Defenders of San Diego, Inc. are paid with its funds.
 4
     5.   The United States Attorney's Office shall arrange for a
 5
          certified court reporter to be present.         The court
 6

 7
          reporter shall stenographically record the testimony,

 8        serve as a notary and preside at the deposition in

 9        accordance with Rule 28(a) of the Federal Rules of Civil
10
          Procedure.   The cost of the court reporter shall be borne
11
          by the United States Attorney's Office.
12
     6.   The deposition shall be recorded by video recording,
13

14        meaning method that records sound as well as visual

15        images.   At the conclusion of the deposition, on the

16        record, the witness(es) or any party may elect to have the
17
          witness(es) review the video record of the deposition to
18
          check for errors or omissions and to note any changes.
19
          Any errors, omissions or changes, and the reasons for
20

21        making them, shall be stated in writing, signed by the

22        witness(es), delivered to the notary in a sealed envelope
23
          and filed in the same fashion as described in Paragraph 17
24
          below, unless the parties agree on the record to a
25
          different procedure.
26

27
     7.   The operator shall select and supply all equipment

28        required to video the deposition and shall determine all

                                     - 3 -
                    DEPOSITION ORDER FOR MATERIAL WITNESSES
 1        matters of staging and technique, such as number and

 2        placement of cameras and microphones, lighting, camera
 3
          angle, and background.     The operator shall determine these
 4
          matters in a manner that accurately reproduces the
 5
          appearance of the witness(es) and assures clear
 6

 7
          reproduction of both the witness(es)' testimony and the

 8        statements of counsel.     The witness(es), or any party to

 9        the action, may object on the record to the manner in
10
          which the operator handles any of these matters.         Any
11
          objection shall be considered by the Court in ruling on
12
          the admissibility of the video record.        All such
13

14        objections shall be deemed waived unless made promptly

15        after the objector knows, or had reasonable grounds to

16        know, of the basis for such objections.
17
     8.   The deposition shall be recorded in a fair,        impartial and
18
          objective manner.    The video equipment shall be focused on
19
          the witness(es); however, the operator may, when necessary
20

21        or appropriate, focus upon charts, photographs, exhibits,

22        or like material being shown to the witness(es).
23
     9.   Before examination of the witness(es) begins, the
24
          Assistant U. S. Attorney shall state on the record his/her
25
          name; the date, time and place of the deposition; the name
26

27
          of the witness(es); the identify of the parties and the

28        names of all persons present in the deposition room.           The

                                    - 4 -
                   DEPOSITION ORDER FOR MATERIAL WITNESSES
 1       court reporter shall then swear the witness(es) on the

 2       record.   Prior to any counsel beginning an examination of
 3
         the witness(es), that counsel shall identify
 4
        himself/herself and his/her respective client on the
 5
         record.
 6

 7
     10. Once the deposition begins, the operator shall not stop

 8      the video recorder until the deposition concludes, except

 9       that, any party or the witness(es) may request a brief
10
         recess, which request will be honored unless a party
11
         objects and specifies a good faith basis for the objection
12
         on the record.    Each time the recording is stopped, the
13

14       operator shall state on the record the time the recording

15       stopped and the time it is resumed.         If the deposition
16       requires use of more than one media, the operator shall
17
         sequentially identify on the record the end and beginning
18
         of each media.
19
     11. All objections both as to form and substance shall be
20

21       recorded as if the objection had been overruled.         The

22       Court shall rule on objections at the appropriate time.
23
        The party raising the objection(s) shall prepare a
24
         transcript for the Court to consider.         All objections
25
         shall be deemed waived unless made during the deposition.
26

27

28


                                    - 5 -
                   DEPOSITION ORDER FOR MATERIAL WITNESSES
 1   12. The party offering the deposition into evidence at trial

 2       shall provide the Court with a transcript of the portions
 3
         so offered.
 4
     13. Copies of all exhibits utilized during the video
 5
         deposition shall be attached to the video record.
 6

 7
     14. At the conclusion of the deposition, any objection,

 8       including the basis, to the release of the material

 9       witness(es) from custody shall be stated on the record.
10
         If there is no objection, the attorney for the material
11
         witness(es) shall immediately serve all parties with a
12
         "Stipulation and Proposed Order for Release of the
13

14       Material Witness(es)" and submit the Order to the Clerk of

15       the Court for the Judge's signature.         Prior to release

16       from custody the attorney for the Government shall serve
17
         the material witness(e) with a subpoena for the trial date
18
         and a travel fund advance letter.
19
     15. The operator shall provide a copy of the video deposition
20

21       to any party who requests a copy at that party's expense.

22      After preparing the requested copies, if any, the operator
23
         shall deliver the original video to the notary along with
24
         a certificate signed by the operator attesting that the
25
         video is an accurate and complete record of the video
26
         deposition.   The operator shall then deliver the video to
27

28       the notary along with a certificate signed by the operator

                                   - 6 -
                  DEPOSITION ORDER FOR MATERIAL WITNESSES
 1      attesting that it is an accurate and complete recording of

 2      the deposition.         The notary shall file the original media
 3
         and certification with the Clerk of Court in a sealed
 4
         envelope marked with the caption of the case, the name of
 5
         the witness(es) and the date of the deposition.
 6

 7
     16. The notary shall file with the Clerk of Court in a sealed

 8      envelope the original video, along with any exhibits

 9       offered during the deposition.            The sealed envelope shall
10
        be marked with the caption of the case, the name of the
11
        witness(es), and the date of the deposition.             To that
12
         envelope, the notary shall attach the certificate of the
13

14       operator.       If all counsel stipulate on the record, the

15       Government may maintain the original video until

16      production is ordered by the Court or requested by any
17
        party.
18
     17. Unless waived by the parties, the notary shall give notice
19
         to all parties of the filing of the video deposition with
20

21       the Court pursuant to Federal Rule of Civil Procedure

22       30 (f) (3).

23
     18. If any party objects on the record to the release of the
24
        material witness(es) from custody, the objecting party
25
        must request in writing a hearing on the issue before the
26

27
         federal judge who is assigned to the case or to such other

28       district judge or magistrate judge as they may designate.

                                        - 7 -
                       DEPOSITION ORDER FOR MATERIAL WITNESSES
 1   Notice of the Request for Hearing must be served on all

 2   parties and filed with the Clerk of Court within twenty-
 3
     four   (24) hours after the completion of the deposition,
 4
     with a courtesy copy of chambers.        The Court will set a
 5
     briefing schedule if appropriate, and a date and time for
 6

 7
     the objection to be heard as soon as reasonably

 8   practicable.    At the hearing, the objecting party must

 9   establish to the Court's satisfaction an appropriate legal
10
     basis for the material witness(es) to remain in custody.
11
     If, after the hearing, the Court orders the release of the
12
     material witness(es), the material witness(es)' attorney
13

14   shall immediately present the release order to the Court

15   for signature and filing.       Before release of the material

16   witness(es) from custody, the Government shall srve the
17
                             with a subpoena for the trial date
18
                                   letter.
19

20

21

22

23

24

25

26

27

28


                                - 8 -
               DEPOSITION ORDER FOR MATERIAL WITNESSES
